           Case 2:20-cv-00641-RFB-NJK Document 13 Filed 06/05/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9   DOMINIQUE TURIANO,
                                                           Case No.: 2:20-cv-00641-RFB-NJK
10          Plaintiff(s),
                                                                        ORDER
11   v.
                                                                     (Docket No. 11)
12   ALLSTATE NORTHBROOK INDEMNITY
     COMPANY,
13
            Defendant(s).
14
15         Pending before the Court is the parties’ discovery plan. Docket No. 11. For the reasons
16 stated below, the discovery plan is DENIED.
17         The presumptively reasonable discovery period is 180 days, measured from the date of the
18 first appearance of any defendant. Local Rule 26-1(b)(1). The parties submit that “Defendant has
19 not [yet] filed an answer to the Complaint.” Docket No. 11 at 2. However, Defendant filed its
20 answer to the complaint on April 16, 2020. See Docket No. 7. Therefore, discovery deadlines are
21 measured from that date. None of the parties’ proposed discovery deadlines complies with Local
22 Rule 26-1. If the parties seek deadlines beyond those specified in Local Rule 26-1(b)(1), their
23 discovery plan must comply with Local Rule 26-1(a). The parties must file a new joint proposed
24 discovery plan that complies in full with the Local Rules, no later than June 9, 2020.
25         IT IS SO ORDERED.
26         Dated: June 5, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
